                Case 19-82569               Doc 9        Filed 11/06/19          Entered 11/06/19 11:20:52                   Desc Main
                                                            Document             Page 1 of 3
B2030 (Form 2030) (12/15)

                                                  United States Bankruptcy Court
                                            NORTHERN DISTRICT OF ILLINOIS WESTERN DIVISION
In re

Jeremy Alvin Martin and Jennifer Ann Martin /                                                       Case No:     19-82569
Debtors
                                                                                                    Chapter:     Chapter 7

                              SUPPLEMENTAL DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
        For pre-petition legal services, I have agreed to accept:            $1,300.00
        Prior to the filing of this statement I have received:               $1,300.00
        Balance Due                                                              $0.00
        Post Case-Filing Work Pre-Paid:                                          $0.00

        For post-petition legal services, I have agreed to accept:           $1,200.00

        Plus reimbursement of filing fee:                                     $335.00

        Prior to the filing of this statement I have received:                  $0.00

        Balance Due                                                          $1,535.00

2.      The source of the compensation paid to me was:
              Debtor(s)               Other: (specify)

3.      The source of compensation to be paid to me is:

               Debtor(s)              Other: (specify)
4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
            of my law firm.

            I have agreed to share the above-disclosed compensation with a other person or persons who are not members or associates
            of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is
            attached.
5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
     case, including:
     a. Analysis of the debtor' s financial situation, and rendering advice to the debtor post-filing;
     b.     Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
6.   By agreement with the debtor(s), the above-disclosed fee does not include the following service:
     Fee does NOT include missed meeting or court dates, amendments to schedules, adversary complaints or converstion to
     another chapter, judicial lien avoidances, dischargeability actions, orther contested matters except the first meeting of creditors.


                                                                  CERTIFICATION
                              I certify that the foregoing is a complete statement of any agreement or arrangement for
                                  payment to me for representation of the debtor(s) in this bankruptcy proceedings.

                       Date: 11/06/2019
                       ____________________________                  /s/ Jason Kyle Nielson
                                                                     ____________________________
                       Date                                          Signature of Attorney

                                                                     ________________________________________
                                                                      Geraci Law L.L.C.
                                                                     Name of law firm



Record #      831125                                                                                                                        Page 1 of 1
Case 19-82569   Doc 9   Filed 11/06/19   Entered 11/06/19 11:20:52   Desc Main
                           Document      Page 2 of 3
Case 19-82569   Doc 9   Filed 11/06/19   Entered 11/06/19 11:20:52   Desc Main
                           Document      Page 3 of 3
